330 F.2d 614
UNITED STATES of America for the Use of Fred C. KNAUER andThomas A. Lillis, t/a General Excavating Company,Appellees and Cross-Appellants,v.JOHN J. DRISCOLL COMPANY, Inc., and Seaboard Surety Company,Appellants and Cross-Appellees.
No. 9300.
United States Court of Appeals Fourth Circuit.
Argued April 15, 1964.Decided April 20, 1964.

Cross-appeals from the United States District Court for the District of Maryland, at Baltimore; Edward S. Northrop, District Judge.
William E. Brooke, District Heights, Md., for appellees and cross-appellants.
Alan Edgar Harris, Baltimore, Md., for appellants and cross-appellees.
Before BOREMAN and BRYAN, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM.


1
After consideration of the record, the briefs and arguments of counsel we are not persuaded either that the factual findings of the District Court are clearly erroneous or that its conclusions of law thereon are unsound.  The mutual obligations of General Excavating Company and John J. Driscoll Company, Inc., appellants and cross-appellants, respectively rested in part upon a formal written agreement and in part upon supplementing parol understandings between them.  However, the transactions were so loosely knit and conducted that they afforded ample opportunity for the entry of ambiguities.  Indeed, these measurably increased the never easy task of the trier of fact to ascertain the intent of the contracting parties.  The District Judge cautiously undertook this task and, on our review, we cannot say his determinations were not right.


2
Affirmed.